DETAILED ACTION
Claims 2-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 9, 10, 15, 16, 18 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0168887 A1 to Korten in view of U.S. Pub. No. 2013/0180110 A1 to Schechner et al. and further in view of U.S. Pub. No. 2010/0248189 A1 to Burger et al.

As to claim 2, Korten teaches a method for manufacturing/producing a dental restoration for a patient, where the method comprises: 
obtaining a 3D scan of at least a restoration site of the patient's mouth, where the manufactured dental restoration is adapted for fitting to the restoration site (“…In one embodiment the method further comprises the step of capturing the clinical situation in a patient's mouth. The clinical situation may comprise at least one of the shape of one or more natural teeth in the patient's mouth, the shape of at least part of the patient's jaw, the shape of dental restorations already present in a patient's mouth, and the shape of one or more dental implants and/or dental abutments. The clinical situation may for example be captured by optically scanning. Such an optical scanning may be conducted directly in a patient's mouth, or at a model (for example an elastomeric or a plaster model) of the clinical situation obtained from a dental impression, for example..." paragraph 0033/0100); 
obtaining a computer-aided design (CAD design) of the dental restoration (“…The captured clinical situation may then, in the form of data, 
milling the restoration from a material, where the restoration is milled both on an inside surface configured for fitting to the shape of the restoration site of the patient's mouth and on an outside surface, where the milling is according to the obtained CAD design (“…In still a further embodiment the step of providing the facing precursor further comprises the step of shaping the glass ceramic body by removing a portion of the ceramic body. The step of removing a portion of the ceramic or glass-ceramic body may for example comprise the step of milling or grinding…FIG. 1 shows a framework precursor 10 for the dental restoration. The framework precursor 10 has an optional holding portion 11 which preferably allows the framework precursor 10 to be positioned in a machine. In the example the framework precursor 10 is shaped to form part of a dental bridge, however the skilled person will recognize that the framework precursor may be otherwise shaped, for example to form part of This preliminary inner shape may exhibit excess material which may be removed to establish a final inner shape fitting with a shape of a natural tooth or a dental abutment (not shown) in a patient's mouth. For example the inner shape 12 may be finished in a subsequent step by machining (for example by grinding or milling), and thereby the framework may be formed. The outer shape 13 of the framework precursor 10 may correspond to the final shape as it may be present in the dental restoration, for example when implanted in a patient's mouth...” paragraphs 0048/0060/0079/0092/0105//0106); and
performing post-processing of the outside surface of the restoration (“…In a further embodiment the step of providing the framework precursor comprises the step of sintering the open-celled ceramic body toward the density of the ceramic particles. For example the open-celled ceramic body may as a whole have a lower density than the density of the ceramic particles because the cells may form voids in that body, and as the material is sintered the density approaches the density of the ceramic particles due 
Korten is silent with reference to transferring the milled restoration to a holder that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery, where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible, and 
performing post-processing of the outside surface of the restoration, Attorney Docket No. Page 3wherein the restoration comprises a protrusion, and the holder attaches to the protrusion for retaining the restoration.
Schechner teaches where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible and performing post-processing of the outside surface of the restoration, Attorney Docket No. Page 3wherein the restoration comprises a protrusion, and the holder (Solid Structure 102) attaches to the protrusion for retaining the restoration (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof… A dental core (sometimes referred to as a "dental framework") and a dental veneer can each include a three-dimensional inner and outer surface including convex and concave structures. The outer surface of the dental core can correspond to an inner surface of the dental veneer. The inner surface of the dental core can correspond to an outer surface of a prepared tooth stump or implant abutment, whereas the outer surface of the dental veneer can correspond to the desired (e.g., final) dental As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered…” paragraph 0059, “…Pre-sintering and sintering can be conducted in a commercially available sinter furnace (e.g. Austromat 3001 from Dekema Comp.; Germany). In some embodiments when sintering to 
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten with the teaching of Schechner because the teaching of Schechner would improve the system of Korten by providing a reliable means of holding and steadying a dental restoration to provide specific area for sintering.
Burger teaches transferring (combined/placed) the milled restoration (Milled Facing Precursor 31) to holder (Frame 22) that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery (SEE figure 2 (assemble/combine/transfer milled facing precursor 31 to frame 22), “...Dental restorations or prostheses are often made as a two or more component configuration, with the individual components providing different characteristics for the restoration. For example, a frame may provide excellent structural support, and a facing may provide excellent aesthetics. The frame generally is a supporting structure for the dental restoration that provides mechanical stability and usually comprises an interface by which the restoration can be affixed to a prepared tooth of a patient. The facing provides for pleasing aesthetic characteristics that gives the Further, the shape of the facing is generated so that an inner surface of the facing fits with the outer shape of the frame...The milled facing precursor 31 is then combined with the frame 22, and the facing-frame assembly is subsequently finally sintered to obtain the dental restoration 40. The sintering of the facing precursor 31 which is placed on the frame 22 is preferably performed at a temperature lower than the melting temperature of the frame 22, so that the frame 22 substantially maintains its shape and mechanically supports the facing precursor 31 that is softened during sintering...” paragraphs 0004/0118/0119).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten and Schechner with the teaching of Burger because the teaching of Burger would improve the system of Korten and Schechner by providing a mechanical support means of holding and steadying a dental restoration for sintering.
(“...The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof...In a first step 1A, a solid structure 102 can be provided. The solid structure 102 can include a recess or cavity 104 adapted to receive a tooth stump, a dental implant, a holder (or portion thereof) for machining, or combinations thereof. As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered...” paragraphs 0027/0059).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten and Burger with the teaching of Schechner because the teaching of Schechner would improve the system of Korten and Burger by providing a reliable means of holding and steadying a dental restoration for sintering.
  
As to claim 4, Schechner teaches the method according to claim 2, wherein the holder matches the inside surface of the restoration (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof… A dental core (sometimes referred to as a "dental framework") and a dental veneer can each include a three-dimensional inner and outer surface including convex and concave structures. The outer surface of the dental core can correspond to an inner surface of the dental veneer. The inner surface of As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being 
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten and Burger with the teaching of Schechner because the teaching of Schechner would improve the system of Korten and Burger by providing a reliable means of holding and steadying a dental restoration for sintering.
  
As to claim 9, Korten teaches the method according to claim 2, wherein the material which the restoration is milled from is held in a milling machine in such a way that both sides of the material are accessible to the milling tool of the milling machine (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof… A dental core (sometimes referred to as a "dental framework") and a dental veneer can each include a three-dimensional inner and outer surface including convex and concave structures. The outer surface of the dental core can correspond to an inner surface of the dental veneer. The inner surface of the dental core can correspond to an outer surface of a prepared tooth stump or implant abutment, whereas the outer surface of the dental veneer can correspond to the desired (e.g., final) dental restoration…” paragraphs 0026-0029, “…In a first step 1A, a solid structure 102 can be provided. The solid structure 102 can include a recess or cavity As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered…” paragraph 0059, “…Pre-sintering and sintering can be conducted in a commercially available sinter furnace (e.g. Austromat 3001 from Dekema Comp.; Germany). In some embodiments when sintering to final density is performed, the sintered material can have a density in a range of about 2 g/cm.sup.3 to about 2.7 g/cm.sup.3…” paragraph 0098).


As to claim 10, Korten teaches a method for manufacturing/producing a dental restoration for a patient, where the method comprises: 
obtaining a 3D scan of at least a restoration site of the patient's mouth, where the manufactured dental restoration is adapted for fitting to the restoration site (“…In one embodiment the method further comprises the step of capturing the clinical situation in a patient's mouth. The clinical situation may comprise at least one of the shape of one or more natural teeth in the patient's mouth, the shape of at least part of the patient's jaw, the shape of dental restorations already present in a patient's mouth, and the shape of one or more dental implants and/or dental abutments. The clinical situation may for example be captured by optically scanning. Such an optical scanning may be conducted directly in a patient's mouth, or at a model (for example an elastomeric or a plaster model) of the clinical 
obtaining a computer-aided design (CAD design) of the dental restoration (“…The captured clinical situation may then, in the form of data, be provided to a CAD system. The clinical situation may be used to design the outer shape of the dental restoration. For example the outer shape of the dental restoration may be designed such that the dental restoration fits pleasantly with adjacent and opposing teeth in the patient's mouth. The CAD system may further be used to design the framework, the facing, as well as precursors thereof…” paragraphs 0034/0100);
milling the restoration from a material, where the restoration is milled both on an inside surface configured for fitting to the shape of the restoration site of the patient's mouth and on an outside surface, where the milling is according to the obtained CAD design (“…In still a further embodiment the step of providing the facing precursor further comprises the step of shaping the glass ceramic body by removing a portion of the ceramic body. The step of removing a portion of the ceramic or glass-ceramic body may for example comprise the step of milling or grinding…FIG. 1 shows a framework precursor 10 for the dental restoration. The framework precursor 10 has an optional holding portion 11 This preliminary inner shape may exhibit excess material which may be removed to establish a final inner shape fitting with a shape of a natural tooth or a dental abutment (not shown) in a patient's mouth. For example the inner shape 12 may be finished in a subsequent step by machining (for example by grinding or milling), and thereby the framework may be formed. The outer shape 13 of the framework precursor 10 may correspond to the final shape as it may be present in the dental restoration, for example when implanted in a patient's mouth...” paragraphs 0048/0060/0079/0092/0105//0106); and
performing post-processing of the outside surface of the restoration (“…In a further embodiment the step of providing the framework precursor comprises the step of sintering the open-celled ceramic body toward the 
Korten is silent with reference to transferring the milled restoration to a holder that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery, where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible, and 
performing post-processing of the outside surface of the restoration, wherein the holder is an interface which is adapted to be attached to at least one standard fixture.  
Schechner teaches where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible and performing post-processing of the outside surface of the restoration, wherein the holder (Solid Structure 102) is an interface which is adapted to be attached to at least one standard The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof… A dental core (sometimes referred to as a "dental framework") and a dental veneer can each include a three-dimensional inner and outer surface including convex and concave structures. The outer surface of the dental As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental 
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten with the teaching of Schechner because the teaching of Schechner would improve the system of Korten by providing a reliable means of holding and steadying a dental restoration for sintering.
Burger teaches transferring (combined/placed) the milled restoration (Milled Facing Precursor 31) to holder (Frame 22) that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery (SEE figure 2 (assemble/combine/transfer milled facing precursor 31 to frame 22), “...Dental restorations or prostheses are often made as a two or more component configuration, with the individual components providing different characteristics for the restoration. For example, a frame may provide excellent structural support, and a facing may provide excellent aesthetics. The frame generally is a supporting structure for the dental restoration that provides mechanical stability and usually comprises an interface by which the restoration can be affixed to a prepared tooth of a patient. The facing provides for pleasing aesthetic characteristics that gives the restoration the shape and appearance of natural teeth. In addition, both the frame and the facing are shaped to fit well with the adjacent and opposed teeth in a patient's mouth...On the basis of the shape of the frame and the shape of the final restoration the shape of the facing may be generated by the CAD system, so that the facing with its outer shape fits adjoining and cooperating teeth in the patient's mouth. Further, the shape of the facing is generated so that an inner surface of the facing fits with the outer shape of the frame...The milled facing precursor 31 is then combined with the frame 22, and the facing-frame assembly is subsequently finally sintered to obtain the dental restoration 40. The sintering of the facing precursor 31 which is placed on the frame 22 is preferably performed at a temperature lower than the melting temperature of the frame 22, so that the frame 22 substantially maintains its shape and mechanically supports the facing precursor 31 that is softened during sintering...” paragraphs 0004/0118/0119).


As to claim 15, see the rejection of claim 9 above.

As to claim 16, Korten teaches a method for manufacturing/producing a dental restoration for a patient, where the method comprises: 
obtaining a 3D scan of at least a restoration site of the patient's mouth, where the manufactured dental restoration is adapted for fitting to the restoration site (“…In one embodiment the method further comprises the step of capturing the clinical situation in a patient's mouth. The clinical situation may comprise at least one of the shape of one or more natural teeth in the patient's mouth, the shape of at least part of the patient's jaw, the shape of dental restorations already present in a patient's mouth, and the shape of one or more dental implants and/or dental abutments. The clinical situation may for example be captured by optically scanning. Such an optical scanning may be conducted directly in a patient's mouth, or at a 
obtaining a computer-aided design (CAD design) of the dental restoration (“…The captured clinical situation may then, in the form of data, be provided to a CAD system. The clinical situation may be used to design the outer shape of the dental restoration. For example the outer shape of the dental restoration may be designed such that the dental restoration fits pleasantly with adjacent and opposing teeth in the patient's mouth. The CAD system may further be used to design the framework, the facing, as well as precursors thereof…” paragraphs 0034/0100);
milling the restoration from a material, where the restoration is milled both on an inside surface configured for fitting to the shape of the restoration site of the patient's mouth and on an outside surface, where the milling is according to the obtained CAD design (“…In still a further embodiment the step of providing the facing precursor further comprises the step of shaping the glass ceramic body by removing a portion of the ceramic body. The step of removing a portion of the ceramic or glass-ceramic body may for example comprise the step of milling or grinding…FIG. 1 shows a framework precursor 10 for the dental This preliminary inner shape may exhibit excess material which may be removed to establish a final inner shape fitting with a shape of a natural tooth or a dental abutment (not shown) in a patient's mouth. For example the inner shape 12 may be finished in a subsequent step by machining (for example by grinding or milling), and thereby the framework may be formed. The outer shape 13 of the framework precursor 10 may correspond to the final shape as it may be present in the dental restoration, for example when implanted in a patient's mouth...” paragraphs 0048/0060/0079/0092/0105//0106); and
performing post-processing of the outside surface of the restoration (“…In a further embodiment the step of providing the framework precursor 
Korten is silent with reference to transferring the milled restoration to a holder that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery, where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible, and 
performing post-processing of the outside surface of the restoration.  
Schechner teaches where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible and performing post-processing of the outside surface of the restoration (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof… A dental core (sometimes referred to as a "dental framework") and a dental veneer can each include a three-dimensional inner and outer surface including convex and concave structures. The outer surface of the dental core can correspond to an inner surface of the dental veneer. The inner surface of the dental core can correspond to an outer surface of a prepared tooth stump or implant abutment, whereas the outer surface of As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered…” paragraph 0059, “…Pre-sintering and sintering can be conducted in a commercially available sinter furnace (e.g. Austromat 3001 
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten with the teaching of Schechner because the teaching of Schechner would improve the system of Korten by providing a reliable means of holding and steadying a dental restoration for sintering.
Burger teaches transferring (combined/placed) the milled restoration (Milled Facing Precursor 31) to holder (Frame 22) that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery (SEE figure 2 (assemble/combine/transfer milled facing precursor 31 to frame 22), “...Dental restorations or prostheses are often made as a two or more component configuration, with the individual components providing different characteristics for the restoration. For example, a frame may provide excellent structural support, and a facing may provide excellent aesthetics. The frame generally is a supporting structure for the dental restoration that provides mechanical stability and usually comprises an interface by which the restoration can be affixed to a prepared tooth of a patient. Further, the shape of the facing is generated so that an inner surface of the facing fits with the outer shape of the frame...The milled facing precursor 31 is then combined with the frame 22, and the facing-frame assembly is subsequently finally sintered to obtain the dental restoration 40. The sintering of the facing precursor 31 which is placed on the frame 22 is preferably performed at a temperature lower than the melting temperature of the frame 22, so that the frame 22 substantially maintains its shape and mechanically supports the facing precursor 31 that is softened during sintering...” paragraphs 0004/0118/0119).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten and Schechner with the teaching of Burger because the teaching of Burger would improve the 

As to claim 18, see the rejection of claim 4 above.

As to claim 25, see the rejection of claim 9 above.

As to claim 26, Korten teaches a system for manufacturing/producing a dental restoration for a patient, where the system comprises: 
means for obtaining a 3D scan of at least a restoration site of the patient's mouth, where the manufactured dental restoration is adapted for fitting to the restoration site (“…In one embodiment the method further comprises the step of capturing the clinical situation in a patient's mouth. The clinical situation may comprise at least one of the shape of one or more natural teeth in the patient's mouth, the shape of at least part of the patient's jaw, the shape of dental restorations already present in a patient's mouth, and the shape of one or more dental implants and/or dental abutments. The clinical situation may for example be captured by optically scanning. Such an optical scanning may be conducted directly in a patient's mouth, or at a model (for example an elastomeric or a plaster 
means for obtaining a computer-aided design (CAD design) of the dental restoration (“…The captured clinical situation may then, in the form of data, be provided to a CAD system. The clinical situation may be used to design the outer shape of the dental restoration. For example the outer shape of the dental restoration may be designed such that the dental restoration fits pleasantly with adjacent and opposing teeth in the patient's mouth. The CAD system may further be used to design the framework, the facing, as well as precursors thereof…” paragraphs 0034/0100);
means for milling the restoration from a material, where the restoration is milled both on an inside surface configured for fitting to the shape of the restoration site of the patient's mouth and on an outside surface, where the milling is according to the obtained CAD design (“…In still a further embodiment the step of providing the facing precursor further comprises the step of shaping the glass ceramic body by removing a portion of the ceramic body. The step of removing a portion of the ceramic or glass-ceramic body may for example comprise the step of milling or grinding…FIG. 1 shows a framework precursor 10 for the dental restoration. The framework precursor 10 has an optional holding portion 11 This preliminary inner shape may exhibit excess material which may be removed to establish a final inner shape fitting with a shape of a natural tooth or a dental abutment (not shown) in a patient's mouth. For example the inner shape 12 may be finished in a subsequent step by machining (for example by grinding or milling), and thereby the framework may be formed. The outer shape 13 of the framework precursor 10 may correspond to the final shape as it may be present in the dental restoration, for example when implanted in a patient's mouth...” paragraphs 0048/0060/0079/0092/0105//0106; and
means for performing post-processing of the outside surface of the restoration (“…In a further embodiment the step of providing the framework precursor comprises the step of sintering the open-celled ceramic body 
Korten is silent with reference to means for transferring the milled restoration to a holder that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery, where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible and means for performing post-processing of the outside surface of the restoration.
Schechner teaches where the restoration is retained on the inside surface, such that the outside surface of the restoration is approachable/free/accessible and means for performing post-processing of the outside surface of the restoration (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof…” paragraphs 0026-0029, “…In a first step 1A, a solid structure 102 can be provided. The solid structure 102 can include a recess or cavity 104 adapted to receive a tooth stump, a dental implant, a holder (or portion thereof) for machining, or combinations thereof. As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered…” paragraph 0059, “…Pre-sintering and sintering can be conducted in a commercially available sinter furnace (e.g. Austromat 3001 from Dekema Comp.; Germany). In some embodiments when sintering to final density is performed, the sintered material can have a density in a range of about 2 g/cm.sup.3 to about 2.7 g/cm.sup.3…” paragraph 0098).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten with the teaching of Schechner because the teaching of Schechner would improve the system 
Burger teaches means for transferring (combined/placed) the milled restoration (Milled Facing Precursor 31) to holder (Frame 22) that supports the restoration and provides a fixed known position of the restoration relative to a post-processing machinery (SEE figure 2 (assemble/combine/transfer milled facing precursor 31 to frame 22), “...Dental restorations or prostheses are often made as a two or more component configuration, with the individual components providing different characteristics for the restoration. For example, a frame may provide excellent structural support, and a facing may provide excellent aesthetics. The frame generally is a supporting structure for the dental restoration that provides mechanical stability and usually comprises an interface by which the restoration can be affixed to a prepared tooth of a patient. The facing provides for pleasing aesthetic characteristics that gives the restoration the shape and appearance of natural teeth. In addition, both the frame and the facing are shaped to fit well with the adjacent and opposed teeth in a patient's mouth...On the basis of the shape of the frame and the shape of the final restoration the shape of the facing may be generated by the CAD system, so that the Further, the shape of the facing is generated so that an inner surface of the facing fits with the outer shape of the frame...The milled facing precursor 31 is then combined with the frame 22, and the facing-frame assembly is subsequently finally sintered to obtain the dental restoration 40. The sintering of the facing precursor 31 which is placed on the frame 22 is preferably performed at a temperature lower than the melting temperature of the frame 22, so that the frame 22 substantially maintains its shape and mechanically supports the facing precursor 31 that is softened during sintering...” paragraphs 0004/0118/0119).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten and Schechner with the teaching of Burger because the teaching of Burger would improve the system of Korten and Schechner by providing a mechanical support means of holding and steadying a dental restoration for sintering.

As to claim 27, Schechner teaches the method according to claim 2, wherein performing the post-processing (firing)of the outside surface of the restoration is accomplished by using the fixed known position (Solid Structure 102) (figure 1, “…The phrase "dental core" or "dental framework" generally refers to a solid structure that can be pre-fabricated or at least partially pre-fabricated and then used as the innermost core or center layer of the layered dental appliance of the present disclosure. For example, in some embodiments, the dental core can be adapted to be coupled to or to fit over one or more of a tooth stump, an implant abutment, or the like, or combinations thereof…The phrase "solid structure" generally refers to a solid object that can provide suitable support for at least the layering, firing, and machining steps of methods of the present disclosure. In some embodiments, the solid structure includes a dental core that forms a portion of the resulting dental appliance. In some embodiments, the solid structure includes a die (e.g., formed of a fire-resistant material) that can be used to support the dental appliance throughout its fabrication steps, but which is eventually removed to form a dental appliance having a cavity therein (e.g., having a desired inner shape) that is configured to fit onto a tooth stump, an implant, or the like, or combinations thereof…” paragraphs 0026-0029, “…In a first step 1A, a solid structure 102 can be provided. The solid structure 102 can include a recess or cavity 104 adapted to receive a tooth stump, a dental implant, a holder (or portion As mentioned above, in some embodiments, the solid structure 102 can be pre-sintered or fully sintered and can include a desired outer shape upon which other layers can be constructed. The solid structure can also be metal. The solid structure 102 can either form the innermost layer or dental core of a resulting dental appliance, or the solid structure 102 can be a die that is removed from the resulting dental appliance, such that the resulting dental appliance includes, for example, a dental veneer. As a result, in some embodiments, the solid structure 102 can form a permanent portion of the resulting dental appliance, and in some embodiments, the solid structure 102 serves as a temporary support during the process for making a dental appliance. In embodiments employing a dental core as the solid structure 102 (i.e., that will form a portion of a resulting dental appliance), the dental core is generally fully sintered prior to being layered…” paragraph 0059, “…Pre-sintering and sintering can be conducted in a commercially available sinter furnace (e.g. Austromat 3001 from Dekema Comp.; Germany). In some embodiments when sintering to final density is performed, the sintered material can have a density in a range of about 2 g/cm.sup.3 to about 2.7 g/cm.sup.3…” paragraph 0098).
.

Claims 5, 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0168887 A1 to Korten in view of U.S. Pub. No. 2013/0180110 A1 to Schechner et al. and further in view of U.S. Pub. No. 2010/0248189 A1 to Burger et al. as applied to claims 2, 10 and 16 above, and further in view of 2011/0129799 A1 to Alphandary et al.

As to claim 5, Korten as modified by Schechner and Burger teaches the method according to claim 2, however it is silent with reference to wherein the restoration is attached to the holder by means of a vacuum suction. 
Alphandary teaches wherein the restoration is attached to the holder by means of a vacuum suction (Vacuum Cup 46 paragraphs 0118/0119). 


As to claims 11 and 21, see the rejection of claim 5 above.

Claims 6-8, 12-14 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0168887 A1 to Korten in view of U.S. Pub. No. 2013/0180110 A1 to Schechner et al. and further in view of U.S. Pub. No. 2010/0248189 A1 to Burger et al. as applied to claims 2, 10 and 16 above, and further in view of U.S. Pub. No. 2011/0309540 A1 to Dittmann et al.

As to claim 6, Korten as modified by Schechner and Burger teaches the method according to claim 2, however it is silent with reference to wherein the post-processing comprises colouring the restoration based on the CAD design of the restoration.
In some embodiments, the dental restoration can then optionally be shaded or colored to achieve a desired aesthetic. Dental restorations can be colored by a variety of coloring agents to give the desired aesthetics and color to the resulting dental restoration. The coloring agent can be adapted to change the color of the dental restoration after treatment of the dental restoration with the coloring agent, or after a firing or sintering step of the treated dental restoration. For example, in some embodiments, the coloring agent is a coloring solution that includes ions that can be doped in the ceramic crystal structure of the dental restoration during sintering. A variety of coloring agents (e.g., coloring solutions) can be used to color the dental restoration, including, but not limited to, metal-ion-containing solutions, ionic or complex-containing solutions (e.g., those disclosed in Suttor et al., U.S. Pat. No. 6,709,694), other suitable coloring agents, and combinations thereof. By way example only, in some embodiments, coloring solutions comprising a solvent, a coloring agent comprising metal ions, and a complexing agent can be used, such as those described in Schechner et al., PCT Publication No. WO 2008/098157…” paragraphs 0056-0059).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten, Schechner and Burger with the teaching of Dittmann because the teaching of Dittmann would improve the system of Korten, Schechner and Burger by providing a technique of coloring a dental restoration in order to attain a desired aesthetic (Dittmann paragraph 0056).

As to claim 7, Korten as modified by Schechner and Burger teaches the method according to claim 2, however it is silent with reference to wherein the method comprises digitally designing the colouring and/or staining and/or glazing of the restoration.
Dittmann teaches wherein the method comprises digitally designing the colouring and/or staining and/or glazing of the restoration (“…In some embodiments, the dental restoration can then optionally be shaded or colored to achieve a desired aesthetic. Dental restorations can be colored by a variety of coloring agents to give the desired aesthetics and color to the resulting dental restoration. The coloring agent can be adapted to change the color of the dental restoration after treatment of the dental restoration with the coloring agent, or after a firing or sintering step of the treated dental restoration. For example, in some embodiments, the coloring agent is a coloring solution that includes ions that can be doped in the ceramic crystal structure of the dental restoration during sintering. A variety of coloring agents (e.g., coloring solutions) can be used to color the dental restoration, including, but not limited to, metal-ion-containing solutions, ionic or complex-containing solutions (e.g., those disclosed in Suttor et al., U.S. Pat. No. 6,709,694), other suitable coloring agents, and combinations thereof. By way example only, in some embodiments, coloring solutions comprising a solvent, a coloring agent comprising metal ions, and a complexing agent can be used, such as those described in Schechner et al., PCT Publication No. WO 2008/098157…” paragraphs 0056-0059)
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten, Schechner and Burger with the teaching of Dittmann because the teaching of Dittmann would improve the system of Korten, Schechner and Burger by providing a technique of coloring a dental restoration in order to attain a desired aesthetic (Dittmann paragraph 0056).

As to claim 8, Korten as modified by Schechner and Burger teaches the method according to claim 7, however it is silent with reference to wherein the digital design of the colouring of the restoration is at least partly based on a colour measurement of the patient's existing teeth.
Dittmann teaches wherein the digital design of the colouring of the restoration is at least partly based on a colour measurement of the patient's existing teeth (“…In some embodiments, the dental restoration can then optionally be shaded or colored to achieve a desired aesthetic. Dental restorations can be colored by a variety of coloring agents to give the desired aesthetics and color to the resulting dental restoration. The coloring agent can be adapted to change the color of the dental restoration after treatment of the dental restoration with the coloring agent, or after a firing or sintering step of the treated dental restoration. For example, in some embodiments, the coloring agent is a coloring solution that includes ions that can be doped in the ceramic crystal structure of the dental restoration during sintering. A variety of coloring agents (e.g., coloring solutions) can be used to color the dental restoration, including, but not limited to, metal-ion-containing solutions, ionic or complex-containing solutions (e.g., those disclosed in Suttor et al., U.S. Pat. No. 6,709,694), other suitable coloring agents, and combinations thereof. By way example only, in some embodiments, coloring solutions comprising a solvent, a coloring agent comprising metal ions, and a complexing agent can be used, such as those described in Schechner et al., PCT Publication No. WO 2008/098157…” paragraphs 0056-0059)
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten, Schechner and Burger with the teaching of Dittmann because the teaching of Dittmann would improve the system of Korten, Schechner and Burger by providing a technique of coloring a dental restoration in order to attain a desired aesthetic (Dittmann paragraph 0056).

As to claims 12-14, see the rejection of claims 6-8 respectively.

As to claims 22-24, see the rejection of claims 6-8 respectively.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0168887 A1 to Korten in view of U.S. Pub. No. 2013/0180110 A1 to Schechner et al. and further in view of U.S. Pub. No. 2010/0248189 A1 to Burger et al. as applied to claim 16 above, and further in view of 2005/0261795 A1 to Ghosh.

As to claim 17, Korten as modified by Schechner and Burger teaches the method according to claim 16, however it is silent with reference to wherein the post-processing comprises removing sprues or connectors from the milled restoration. 
Ghosh teaches wherein the post-processing comprises removing sprues or connectors from the milled restoration (“…This information is then used by the computer to direct milling of the prefabricated blanks of the selected restorative material into the final three-dimensional restoration. After milling, the “sprue” (detachable piece used to hold the workpiece during milling) is removed. If the fit is satisfactory, the internal surfaces of the restoration are etched, primed with a silane coupling agent, and adhesively cemented to the prepared site with a resin luting agent. Final finishing and polishing are performed as necessary…” paragraph 0012).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of, Korten, Schechner and Burger with the teaching of Ghosh because the teaching of Ghosh would .

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0168887 A1 to Korten in view of U.S. Pub. No. 2013/0180110 A1 to Schechner et al. and further in view of U.S. Pub. No. 2010/0248189 A1 to Burger et al. as applied to claim 16 above, and further in view of 2009/0136901 A1 to Cadario et al. 

As to claim 19, Korten as modified by Schechner and Burger teaches the method according to claim 16, however it is silent with reference to wherein transferring the restoration to the holder comprises that the restoration is held by sprues or connectors in a first plate, and the first plate is then placed on a second plate comprising a retention means for the restoration such that the restoration is placed exactly on the corresponding retention means.
Cadario wherein transferring the restoration to the holder comprises that the restoration is held by sprues or connectors in a first plate, and the A sprue pin system 15, which is made of a material that can be burned out completely, such as for example plexiglass or wax, is placed on the upper end face of the cylindrical extension 7. In this embodiment, the sprue pin system 15 is H-shaped, being placed upright with both legs of the H-shape on the extension 7. Sprue pin system 15 may be any shape suitable to hold a model of a dental restoration. A model 17 of a dental restoration, likewise made of material that can be burned out completely, such as for example plexiglass or wax, is formed or fitted on one leg of the H-shape of pin system 15. The press muffle 3 is filled with an embedding compound or a refractory die material, which completely surrounds the extension 7, the sprue pin system 15 and the model 17…” paragraphs 0036).
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten, Schechner and Burger with the teaching of Cadario because the teaching of Cadario would improve the system of Korten, Schechner and Burger by providing a reliable means of holding and steadying a dental restoration.


Cadario teaches wherein the holder comprises an interface (Extension 7) and at least one standard fixture (Press Muffle Base 5), where the interface is adapted to be attached to the at least one standard fixture (paragraph 0035). 
It would have been obvious to one of ordinary skill in the art the time the invention was made to modify the system of Korten, Schechner and Burger with the teaching of Cadario because the teaching of Cadario would improve the system of Korten, Schechner and Burger by providing a reliable means of holding and steadying a dental restoration.

Response to Arguments
Applicant's arguments filed 01/04/22 have been fully considered but they are not persuasive. 
Applicants argued in substance that (1) the Burger prior art does not teach a holder that supports the restoration and provides a fixed known 
The Examiner disagrees:
As to point (1), the Burger prior art discloses a method of manufacturing of dental restorations and accessories. The manufacturing include a frame for receiving the dental restorations (combined/placed/assembled). The frame is a supporting structure (holder) for the dental restoration and provides mechanical stability. The process starts with the machining of the frame 22 made from a blank 20. A frame precursor 31 is then machined from the blank 30 based on the desired shape of the frame 22. The machined frame precursor 31 is thereafter combined/placed/assembled/transferred with the frame that provides supporting structure (see figure 2). Although the frame precursor 
As to point (2), although this language is part of the disclosure it is not claimed and as such not considered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES E ANYA/
Primary Examiner, Art Unit 2194